Hall, J.
If a factor sells in his own name as owner, and does not disclose his principal, but acts ostensibly as the the real owner himself, although the principal may afterwards bring his action on the contract against the purchaser, yet if the latter bona fide dealt with the factor as owner, he will be entitled to set off any claim he may have against the factor in answer to the demand of the principal. 2 Kent Conn, 632. and cit.; Code, §2204.
(a ) The evidence sustains the verdict, and there was no abuse of discretion in refusing to set it aside.
Judgment affirmed.